OPINION — AG — ** TAXATION — LEGISLATURE ** SENATE BILL NO. 11 IS A BILL AUTHORIZING A SCHOOL DISTRICT AS A MUNICIPAL SUBDIVISION OF THE STATE TO RAISE REVENUE — BY VOTE OF THE PEOPLE — TO MEET THE EXPENSES OF THE MUNICIPALITY; AND, AS SUCH IS NOT A REVENUE RAISING BILL AS IT REQUIRED BY ARTICLE V, SECTION 33 OKLAHOMA CONSTITUTION TO ORIGINATE IN THE HOUSE OF REPRESENTATIVES. (BILL MUST ORIGINATE IN THE HOUSE OF REPRESENTATIVES, TAXES, TAX ON PROPERTY, MILL LEVY, LEGISLATURE) CITE: 70 O.S. 4-40 [70-4-40], ARTICLE V, SECTION 33 (JAMES P. GARRETT)